SUMMARY ORDER
Defendant-appellant Richard Lugo appeals from a judgment of conviction, following a jury trial, in District Court of murder in aid of racketeering in violation of 18 U.S.C. § 1959(a)(1); murder conspiracy in aid of racketeering in violation of 18 U.S.C. § 1959(a)(5); and use of a firearm in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii). On appeal, Lugo argues that (1) the evidence at trial was insufficient to support his convictions under 18 U.S.C. § 1959; (2) that the District Court erred in admitting a custodial statement he made to a law enforcement officer; (3) venue was improper; (4) that he received ineffective assistance of counsel at trial; and (5) that the District Court erred in instructing the jury. We assume the parties’ familiarity with the facts and procedural history of the case.
We have considered all of appellant’s arguments and find them to be without merit. The judgment of the District Court is AFFIRMED.